DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the application filed on 12/03/20189. Claims 1-19 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 12/03/2019 is accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-12, 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 13-20 of copending Application No. 16701609. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the present application are substantially equivalent to claims 1-20 of copending Application No. 16701609. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamb (US Pub. No. 2014/004293).
As to claim 1, Lamb (figs. 2-5) discloses a circuit testing system, comprising: a control circuit electrically connected to a test machine, and configured to receive a scan control signal (fig. 5, parag. 0055); and an I/0 interface circuit electrically connected to the control circuit, the test machine, a scan chain circuit and a circuit under test (fig. 2, paragraph 0038), wherein when the scan control signal is at a first level, the control circuit is configured to control the I/O interface circuit to propagate a scan test signal sended from the test machine to the scan chain circuit (fig. 3, parag. 0051) ; when the scan control signal is at a second level, the control circuit is configured to control the 1/O interface circuit to propagate a response signal generated by the circuit under test to the test machine (fig. 2, parag. 0040-0041).
	As to claim 2, Lamb (figs. 2-5) discloses a circuit testing system, wherein the I/O interface circuit further comprises: a first input and output unit configured to receive the scan test signal when the scan control signal is at a first level; and a second input and output unit configured to propagate a scan response signal generated by the scan chain circuit to the test machine (fig. 2, parag. 0040-0041).
As to claims 3-4, Lamb (figs. 2-5) discloses a circuit testing system, wherein when the scan control signal is at the second level, the second input and output unit propagates the response signal generated by the circuit under test to the test machine (fig. 2, parag. 0040-0041); 
As to claim 13, method claim 13 corresponds to system claim 1; therefore, it is analyzed as previously discussed in claim 1 above.
As to claim 14-15, the claims have substantially the limitations of claims 2-4; therefore, they are analyzed as previously discussed in claims 2-4 above.
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Independent claim 5 is allowable because none of the cited references either singular or in combination teaches “the second input and output unit comprises a second control terminal, a second testing terminal and a second input terminal; the second control terminal is electrically connected to the control circuit, the second testing terminal is electrically connected to the test machine, the second input terminal is electrically connected to the scan chain circuit.…”
Independent claim 15 is allowable because none of the cited references either singular or in combination teaches “propagating the response signal from the circuit under test to the test machine by the I/O interface circuit when the scan control signal is at the second level and the scan auxiliary signal is at a disable level.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be reached on MaxFlex: M-F 5:30 AM-10:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?

 /Fritz Alphonse/
Primary Examiner, Art Unit 2112